F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        October 25, 2005
                            FOR THE TENTH CIRCUIT
                                                                          Clerk of Court

    CAESAR C. LATIMER,

                Plaintiff-Appellant,

    v.                                                    No. 04-5099
                                                    (D.C. No. 01-CV-954-P)
    TULSA RETIREMENT BOARD OF                             (N.D. Okla.)
    TRUSTEES, Sued as: Tulsa County
    Retirement Board of Trustees; TULSA
    COUNTY BOARD OF COUNTY
    COMMISSIONERS, Sued as: Tulsa
    County Board of Commissioners,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before LUCERO , ANDERSON , and BRORBY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Caesar Latimer, an attorney proceeding pro se, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint as time-barred. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

                                            I

      Mr. Latimer, an African-American male, was employed by Tulsa County as

an assistant county attorney from 1956 to 1968. In 1965, the county implemented

a retirement system that required at least fifteen years of service for eligibility for

benefits. In 1974, though, the Tulsa County Board of County Commissioners

adopted a resolution that only those employees who were contributing to the

retirement fund on March 6, 1974, would be allowed to count pre-system periods

of service (i.e., service prior to 1965) to establish eligibility for retirement

benefits. Because his employment ended in 1968, Mr. Latimer was not

contributing to the retirement fund on March 6, 1974.

      In 1996, Mr. Latimer applied for retirement benefits based on a

combination of his county service and military service. The Board of Trustees

denied his application for benefits on September 24, 1996, and the County

Employees Retirement Board confirmed the denial of benefits by letter dated

December 3, 1996. The denial was based on the 1974 resolution, which allowed

Mr. Latimer credit only for his service between 1965 and 1968, rather than his

entire term of service. This was the first time Mr. Latimer learned of the 1974


                                           -2-
resolution. Mr. Latimer contends that he was the only person adversely affected

by the 1974 resolution, and that it was passed specifically to deny him retirement

benefits because of racial animus.

      Mr. Latimer first pursued relief in the Oklahoma court system. After the

Oklahoma district court for Tulsa County granted summary judgment against him

on his claims (including § 1983 claims), he filed his § 1983 complaint in the

federal district court on December 21, 2001. Finding the complaint time-barred

under the two-year statute of limitations applicable to § 1983 actions brought in

Oklahoma, the district court granted defendants’ motion for summary judgment

and dismissed all claims. Mr. Latimer appeals.

                                           II

      On appeal, Mr. Latimer raises a number of merits arguments. Because the

district court dismissed on limitations grounds, however, we need only address his

arguments relating to the statute of limitations.

      Looking at the record in the light most favorable to Mr. Latimer as the non-

moving party, Mr. Latimer had actual knowledge of the 1974 resolution and its

effect on his retirement benefits on or about September 24, 1996, when the Board

of Trustees denied his application for benefits, or, at the latest, on or about

December 3, 1996, when the County Employees Retirement Board confirmed the

denial. Yet his federal suit was filed more than five years later, on December 21,


                                          -3-
2001. The statute of limitations for 42 U.S.C. § 1983 claims arising in Oklahoma

is two years. See Meade v. Grubbs, 841 F.2d 1512, 1524 (10th Cir. 1988).

Consequently, Mr. Latimer’s federal suit was untimely.

      On appeal, Mr. Latimer states that he believed he should resort to the

Oklahoma courts before the federal courts. But the federal courts and the state

courts each have jurisdiction to hear § 1983 claims, see Carter v. City of Emporia,

815 F.2d 617, 621 (10th Cir. 1987), and Mr. Latimer was not required to approach

the state courts before bringing a federal lawsuit, see Pittsburg County Rural

Water Dist. No. 7 v. City of McAlester, 358 F.3d 694, 710 (10th Cir.), cert.

denied, 125 S. Ct. 44 (2004).

      Mr. Latimer further argues that the appropriate statute of limitations should

be considered under a “continuous violation” theory akin to actions under Title

VII of the Civil Rights Act of 1964 (an indefinite period) or the Oklahoma

limitations period for contract claims (five years). There is no support for either

contention. It is well-settled that the two-year statute of limitation applies to

§ 1983 claims in Oklahoma. See Meade, 841 F.2d at 1524. Moreover, even

assuming that a continuing violation theory would be applicable, the 1974

resolution more resembles a discrete act of alleged discrimination and denial of

due process than a continuing violation. And Oklahoma’s contract limitations

period does not avail Mr. Latimer, as his federal complaint was filed more than


                                          -4-
five years after the retirement board’s December 3, 1996, letter, the latest point at

which Mr. Latimer must have had actual notice of the 1974 resolution.

      Finally, Mr. Latimer argues that the limitations period should be equitably

tolled. He points out that he had no knowledge of the 1974 Act until 1996. His

argument, however, fails to identify any factors that would support tolling any

part of the period between December 3, 1996, and December 21, 2001.

                                          III

      Mr. Latimer’s federal action was brought after the expiration of the

applicable statute of limitations. The district court’s dismissal of Mr. Latimer’s

complaint as untimely is AFFIRMED. Defendants’ request for an award of costs

and fees is DENIED under Fed. R. App. P. 38, as it is not in a separately filed

document, but defendants remain free to request that costs be taxed under Fed. R.

App. P. 39. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                          -5-